Mr. Justice Moore
delivered the opinion of the court.
This is an action by Wheeler County against P. L. Keeton, its former sheriff, and the sureties on 'his official bond, to recover $1,707.97, which sum was received by him as taxes during a term of office, commencing on the first Monday in July, 1904, and for which money he failed to account. The facts involved herein are the same as stated in a case entitled as above, in which an opinion was this day handed down (52 Or. 16: 95 Pac. 819), except that there is a difference as to the parties co-defendants, amount of money in controversy, and term of the sheriff’s office.
As the conclusion reached in the case mentioned is controlling herein, it follows that the judgment is affirmed. Affirmed.